 



EXHIBIT 10.44
DISTILLER’S GRAIN MARKETING AGREEMENT
          THIS DISTILLER’S GRAIN MARKETING AGREEMENT (the “Agreement”), is
entered into effective as of March 10, 2008, by and between Red Trail Energy,
LLC, a North Dakota limited liability company (“Seller”) and CHS Inc., a
Minnesota cooperative corporation (“Buyer”),
WITNESSETH:
          WHEREAS, Seller desires to sell and Buyer desires to purchase the
distiller’s dried grains with solubles (“DDGS”) (hereinafter DDGS are referred
to as the “Products”) output from the ethanol production plant that Seller owns
and operates in Richardton; North Dakota
          WHEREAS, Seller and Buyer wish to agree in advance of the sale and
purchase of the Products to the price formula, payment, delivery and other terms
thereof in consideration of the mutually promised performance of the other.
          NOW, THEREFORE, in consideration of the promises and the mutual
covenants and conditions herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
both parties, it is hereby agreed:
     1. BUYER PERFORMANCE. Buyer agrees to perform the services that it provides
for Seller in a professional and competent manner.
     2. PURCHASE AND SALE. Seller agrees to sell to Buyer and Buyer agrees to
purchase from Seller the entire bulk feed grade DDGS output from Seller’s plant
located at Richardton, North Dakota (the “Plant”), subject to all terms and
conditions set forth in this Agreement, Buyer shall label all of Seller’s
Products that are marketed or sold by Buyer hereunder, and shall register all
labels with the states where such Products are sold.
     3. TRADE RULES. All purchases and sales made hereunder shall he governed by
the Feed Trade Rules of the National Grain and Feed Association unless otherwise
specified in this Agreement. Said Feed Trade Rules, a copy of which are appended
hereto as Exhibit A, shall, to the extent applicable and as amended from time to
time, be a part of this Agreement as if fully set forth herein.
     4. TERM. The initial term of this Agreement shall be for six months
commencing as of April 1, 2008 (the “Effective Date”). Unless earlier terminated
in accordance with this Agreement, this Agreement shall be automatically renewed
for successive six month terms thereafter unless either party gives written
notice to the other party of its election not to renew not later than thirty
(30) days prior to the expiration of the then current term. Each party hereto
agrees that it shall be bound by specific commitments made to the other party
for the purchase or sale of Products entered into prior to termination or
non-renewal of this Agreement, regardless of whether the actual purchase or sale
occurs before or after termination or non-renewal of this Agreement. In

1



--------------------------------------------------------------------------------



 



no event, however, shall the preceding sentence require a party to purchase or
sell Products following an Event of Default (defined in Section 12) by the other
party.
5. DELIVERY AND TITLE.
     A. The place of delivery for all the Products sold pursuant to this
Agreement shall be FOB Plant. Buyer and Buyer’s agents shall be given access to
Seller’s Plant in a manner and at all times reasonably necessary and convenient
for Seller and for Buyer to take delivery as provided herein. Buyer shall
schedule the loading and shipping of all outbound Products purchased hereunder
which are shipped by truck or rail. All labor and equipment necessary to load
trucks or rail cars shall be supplied by Seller without charge to Buyer. Seller
agrees to handle the Products in a good and workmanlike manner in accordance
with Buyer’s reasonable requirements and in accordance with normal industry
practice. Seller shall maintain the truck and rail loading facilities in safe
operating condition and in accordance with normal industry standards.
     B. Seller further warrants that storage space for not less than five
(5) days production of DDGS shall be reserved for Buyer’s use at the Plant and
shall be continuously available for storage of DDGS purchased by Buyer hereunder
at no charge to Buyer. Seller shall also make available the necessary storage
for Solubles which is adequate for Buyer to market such products. Seller shall
be responsible at all times for the quantity, quality and condition of any of
the Products in storage at the Plant. Seller shall not be responsible for the
quantity, quality and condition of any of the Products stored by Buyer at
locations other than the Plant.
     C. Buyer shall give to Seller a schedule of quantities of the Products to
be removed by truck and rail with sufficient advance notice to reasonably allow
Seller to provide the required services. Seller shall provide the labor,
equipment and facilities necessary to meet Buyer’s loading schedule and, except
for any consequential or indirect damages, shall be responsible for Buyer’s
actual costs or damages resulting from Seller’s failure to do so. Except as
otherwise set forth herein, Buyer shall order and supply trucks and rail cars as
scheduled for truck and rail shipments. All freight charges shall be the
responsibility of Buyer and shall be billed directly to Buyer.
     D. Buyer shall provide loading orders as necessary to permit Seller to
maintain Seller’s usual production schedule; provided, however, that Buyer shall
not be responsible for failure to schedule removal of the Products unless Seller
shall have provided to Buyer production schedules as follows: Five (5) days
prior to the beginning of each calendar month during fee term hereof, Seller
shall provide to Buyer a tentative schedule for production in the next calendar
month. Seller shall inform Buyer daily of inventory and production

2



--------------------------------------------------------------------------------



 



status. For purposes of this paragraph, notification will be sufficient if made
by e-mail or facsimile as follows:
     If to Buyer, to the attention of Steve Markham, Facsimile
number (651-355-6270) or email to STEVE.MARKHAM@CHS INC.COM, and
     If to Seller, to the attention of MICK MILLER, Facsimile number
701-974-3309 or email to MICK@REDTRAILENERGY.COM
     Or to such other representatives of Buyer and Seller as they may designate
to the other in writing.
     E. Title, risk of loss and full shipping responsibility shall pass to Buyer
upon loading the Products into trucks or rail cars.
6. PRICE AND PAYMENT
     A. Buyer agrees to pay Seller as follows: for all DDGS removed by Buyer
from the Plant a price equal to ninety eight percent (98%) of the FOB Plant
price (defined below) actually received by Buyer from its customers. Buyer shall
retain the balance of the FOB Plant price received by Buyer from its customers
(2% in the case of DDGS) as its fee for services provided under this Agreement.
In no event shall the fee for DDGS be less than $1.50 per ton, nor more than
$2.15 per per ton. For purposes of this provision, the “FOB Plant price” shall
be the actual sale price received by Buyer from its customers, less all
customary freight costs incurred by Buyer in delivering the Product to its
customer. Buyer will use best efforts to minimize freight cost.
     B. Buyer agrees that it shall not sell Product for delivery more than
ninety (90) days from the date of entering into a sale without the prior consent
of Seller, Buyer agrees to use commercially reasonable efforts to achieve the
highest sale price available under prevailing market conditions. Seller’s sole
and exclusive remedy for breach of Buyer’s obligations hereunder shall be to
terminate this Agreement. Buyer shall collect all applicable state tonnage taxes
on Products sold by Buyer and shall remit to the appropriate governmental
agency.
     C. Within ten (10) days following receipt of certified weight certificates,
which certificates shall be presented to Buyer each Thursday for all shipments
during the preceding week, Buyer shall pay Seller the full price, determined
pursuant to paragraph 6A above, for all properly documented shipments. Buyer
shall submit to Seller a certificate with each such payment showing in
reasonable detail the price invoiced by Buyer to the third-party buyer, freight
and commission on all Products for which payment is being made. Buyer agrees to
maintain accurate sales records and to provide such records to Seller upon
request. Seller shall have the option to audit Buyer’s sales invoices at any
time during normal business hours and during the term of this Agreement. Any
discrepancy discovered will be paid by Buyer and shall be calculated with
accrued

3



--------------------------------------------------------------------------------



 



interest from the original due date at a rate equal to the Prime Commercial
Lending Rate as reported in the Wall Street Journal.
7. QUANTITY AND WEIGHTS.
     A. It is understood that the output of the Products shall be determined by
Seller’s production schedule and that no warranty or representation has been
made by Seller as to the exact quantities of Products to be sold pursuant to
this Agreement.
     B. The quantity of Products delivered to Buyer from Seller’s Plant shall be
established by weight certificates obtained from the scale at the Plant which is
certified as of the time of weighing and which complies with all applicable
laws, rules and regulations or in the event that the scale at the Plant is
inoperable then at other scales which are certified as of the time of weighing
and which comply with all applicable laws, rules and regulations. The outbound
weight certificates shall be determinative of the quantity of the Products for
which Buyer is obligated to pay pursuant to Section 6.
8. QUALITY.
     A. Seller understands that Buyer intends to sell the Products purchased
from Seller as a primary animal feed ingredient and that said Products are
subject to minimum quality standards for such use. Seller agrees and warrants
that the Products produced at its plant and delivered to Buyer shall be accepted
in the feed trade under current industry standards.
     B. Seller warrants that all Products, unless the parties agree otherwise,
sold to Buyer hereunder shall, at the time of delivery to Buyer, conform to the
following minimum quality standard:

                                              Protein       Fat       Fiber    
  Moisture       Ash         Min   Max   Min   Max   Min   Max   Min   Max   Min
  Max
DDGS
  25       10           15       12       6
 
                                       
Solubles
                                       

               The standard for DDGS will be determined on an as is basis rather
than a dry weight basis. From time to time with written consent of buyer and
seller minimum quality standards can be changed to better reflect sellers
product quality.
     C. Payment of invoice does not waive Buyer’s rights if Products do not
comply with terms or specifications of this Agreement. Unless otherwise agreed
between the parties to this Agreement, and in addition to other remedies
permitted by law, the Buyer may, without obligation to pay, reject either before
or after delivery, any of the Products which when inspected or used fail in a
material way to conform to this Agreement. Should any of the Products be

4



--------------------------------------------------------------------------------



 



seized or condemned by any federal or state department or agency for any reason
except noncompliance by Buyer with applicable federal or state requirements,
such seizure or condemnation shall operate as a rejection by Buyer of the
Products seized or condemned and Buyer shall not be obligated, to offer any
defense in connection with the seizure or condemnation. When rejection occurs
before or after delivery, at its option, Buyer may:
          (1) Dispose of the rejected Products after first offering Seller a
reasonable opportunity of examining and taking possession thereof, if the
condition of the Products reasonably appears to Buyer to permit such delay in
making disposition; or
          (2) Dispose of the rejected Products in any manner directed by Seller
which Buyer can accomplish without violation of applicable laws, rules,
regulations or property rights; or
          (3) If Buyer has no available means of disposal of rejected Products
and Seller fails to direct Buyer to dispose of it as provided herein, Buyer may
return the rejected Products to Seller, upon which event Buyer’s obligations
with respect to said rejected Products shall be deemed fulfilled. Title and risk
of loss shall pass to Seller promptly upon rejection by Buyer.
          (4) Seller shall reimburse Buyer for all costs reasonably incurred by
Buyer in storing, transporting, returning and disposing of the rejected
Products. Buyer shall have no obligation to pay Seller for rejected Products and
may deduct reasonable costs and expenses to be reimbursed by Seller from amounts
otherwise owed by Buyer to Seller.
          (5) If Seller produces Products which comply with the warranty in
Section C but which do not meet applicable industry standards, Buyer agrees to
purchase such Products for resale but makes no representation or warranty as to
the price at which such Products can be sold. If the Products deviate so
severely from industry standards as to be unsellable, then it shall be disposed
of in the manner provided for rejected Products in Section C.
     D. If Seller knows or reasonably suspects that any of the Products produced
at its Plant are adulterated or misbranded, or outside of industry quality
standards, Seller shall promptly so notify Buyer so that such Products can be
tested before entering interstate commerce. If Buyer knows or reasonably
suspects that any of the Products produced by Seller at its Plant are
adulterated, misbranded or outside of industry quality standards, then Buyer may
obtain independent laboratory tests of the affected Products. If such Products
are tested and found to comply with all warranties made by Seller herein, then
Buyer shall pay all testing costs; and if the Products are found not to comply
with such warranties, Seller will pay all testing costs.

5



--------------------------------------------------------------------------------



 



     9. RETENTION OF SAMPLES. Seller will take an origin sample of Products from
each truck and rail car before it leaves the Plant using standard sampling
methodology. Seller will label these samples to indicate the date of shipment
and the truck or railcar number involved. Seller will retain the samples and
labeling information for no less than one (1) year.
     10. INSURANCE.
     A. Seller warrants to Buyer that all employees engaged in the removal of
the Products from Seller’s Plant shall be covered as required by law by worker’s
compensation insurance.
     B. Seller agrees to maintain throughout every term of this Agreement
comprehensive general liability insurance, including product liability coverage,
with combined single limits of not less than $2,000,000. These limits can also
be attained through the use of an excess or umbrella policy. Seller’s policies
of comprehensive general liability insurance shall be endorsed to require
Seller’s insurer endeavor to provide at least thirty (30) days’ advance notice
to Buyer prior to the effective date of any decrease in or cancellation of
coverage. Seller shall cause Buyer to be named as an additional insured on
Seller’s insurance policy and shall provide a certificate of insurance to Buyer
to establish the coverage maintained by Seller not later than fourteen (14) days
prior to completion and start-up of production of the Plant.
     C. Buyer agrees to maintain throughout every term of this Agreement
comprehensive general liability insurance with combined single limits of not
less than $2,000,000. These limits can also be attained through the use of an
excess or umbrella policy. Buyer’s policies of comprehensive general liability
insurance shall be endorsed to require Buyer’s insurer to endeavor to provide at
least thirty (30) days’ advance notice to Seller prior to the effective date of
any decrease in or cancellation of coverage. Buyer shall cause Seller to be
named as an additional insured on Buyer’s insurance policy and shall provide a
certificate of insurance to Seller to establish the coverage maintained by Buyer
not later than fourteen (14) days prior to completion and start-up of production
of the Plant.
     D. Buyer agrees to carry automobile liability insurance on Buyer owned,
non-owned and hired vehicles operating on Seller’s property with minimum limits
of liability of $5,000,000 combined single limit for each occurrence, listing
Seller, its employees, agents and representatives, as additional insured, and
providing them with a waiver of subrogation. These limits can also be attained
through the use of an excess or umbrella policy. Upon request, Buyer shall
provide certificates of insurance to Seller to establish the

6



--------------------------------------------------------------------------------



 



coverage maintained by Buyer. Buyer will monitor and require proper trucking
authority and insurance certificates for freight contracted by Buyer.
     E. Notwithstanding the foregoing, nothing herein shall be construed to
constitute a waiver by either party of claims, causes of action or other rights
which either party may have or hereafter acquire against the other for damage or
injury to its agents, employees, invitees, property, equipment or inventory, or
third party claims against the other for damage or injury to other persons or
the property of others.
11. REPRESENTATIONS AND WARRANTIES.
     A. Seller represents and warrants that all of the Products delivered to
Buyer shall not be adulterated or misbranded within the meaning of the Federal
Food, Drug and Cosmetic Act (the “Act”) and may lawfully be introduced into
interstate commerce pursuant to the provisions of the Act. Seller further
warrants that the Products shall fully comply with any applicable state laws
governing quality, naming and labeling of product. Payment of invoice shall not
constitute a waiver by Buyer of Buyer’s rights as to Products which do not
comply with this Agreement or with applicable laws and regulations. Seller
covenants that the Products will be merchantable as of the time they loaded into
railcars pursuant to this Agreement.
     B. Seller represents and warrants that the Products delivered to Buyer
shall be free and dear of liens and encumbrances.
     12. EVENTS OF DEFAULT. The occurrence of any of the following shall be an
event of default (“Event of Default”) under this Agreement: (1) failure of
either party to make payment to the other when due; (2) default by either party
in the performance of the covenants and agreements set forth in this Agreement;
and (3) if either party shall become insolvent, or make a general assignment for
the benefit of creditors or to an agent authorized to liquidate any substantial
amount of its assets, or be adjudicated bankrupt, or file a petition in
bankruptcy, or apply to a court for the appointment of a receiver for any of its
assets or properties with or without consent, and such receiver shall not be
discharged within sixty (60) days following appointment.
     13. REMEDIES. Upon the happening of an Event of Default, the parties hereto
shall have all remedies available under applicable law with respect to an Event
of Default by the other party. Without limiting the foregoing, the parties shall
have the following remedies whether in addition to or as one of the remedies
otherwise available to them; (1) to declare all amounts owed immediately due and
payable; and (2) immediately to terminate this Agreement effective upon receipt
by the party in default of the notice of termination, provided, however, the
parties shall be allowed, ten (10) days from the date of receipt of notice of
default to cure any default. Notwithstanding any other provision of this
Agreement either party may offset against amounts otherwise owed to the other
party.

7



--------------------------------------------------------------------------------



 



     14. FORCE MAJEURE. Neither Seller nor Buyer will be liable to the other for
any failure or delay in the performance of any obligation under this Agreement
due to events beyond its reasonable control, including, but not limited to,
fire, storm, hurricane, tornado, flood, earthquake, explosion, act of the public
enemy, riots, civil disorders, sabotage, strikes, lockouts, labor disputes,
labor shortages, war stoppages (all strikes, lockouts, labor disputes, labor
shortages, or shutdowns shall be of a regional or national character), or
slowdowns initiated by labor, transportation embargoes, failure or shortage of
materials, acts of God, or acts or regulations or priorities of the federal,
state or local government or branches or agencies thereof. Notwithstanding the
foregoing, a party shall not be entitled to claim relief under this Section. 14,
unless such party provides written notice of such force majeure event within
five (5) days of the first occurrence.
     15. INDEMNIFICATION.
     A. Seller shall indemnify, defend and hold Buyer and its officers,
directors, employees and agents harmless, from any and all losses, liabilities,
damages, expenses (including reasonable attorneys’ fees), costs, claims,
demands, that Buyer or its officers, directors, employees or agents may suffer,
sustain or become subject to, as a result of (i) any misrepresentation or breach
of warranty, covenant or agreement of Seller contained herein (including,
without limitation, Seller’s failure to perform its obligations under Section
19.J. of this Agreement), or (ii) the Seller’s negligence or willful misconduct.
     B. Buyer shall indemnify, defend and hold Seller and its officer,
directors, employees and agents harmless, from any and all losses, liabilities,
damages, expenses (including reasonable attorneys’ fees), costs, claims,
demands, that Seller or its officers, directors, employees or agents may suffer,
sustain or become subject to, as a result of (i) any misrepresentation or breach
of warranty, covenant or agreement of Buyer contained herein or (ii) the Buyer’s
negligence or willful misconduct.
     C. Where such personal injury, death or loss of or damage to property is
the result of negligence on the part of both Seller and Buyer, each party’s duty
of indemnification shall be in proportion to the percentage of that party’s
negligence or fault.
     D. Seller acknowledges that in order to maximize the total revenue to be
generated through the sale of the Products, Buyer may take positions by selling
the Products in anticipation of Seller providing the Products. Notwithstanding
the fact that Seller’s obligation is to provide Buyer with the output of the
Plant, the parties acknowledge that Buyer may suffer losses as a result of
positions taken by Buyer if Seller discontinues operations for any reason
whatsoever including Force Majeure. Therefore, Seller shall indemnify, defend
and hold Buyer and its officers, directors, employees and agents harmless from
any and all losses, liabilities, damages, expenses (including reasonable
attorney’s fees), costs, claims, demands that Buyer or its officers,

8



--------------------------------------------------------------------------------



 



directors, employees, or agents may suffer, sustain or become subject to as a
result of any sale or purchase of product taken by Buyer in anticipation of
Seller delivering the Products hereunder, provided Buyer has taken commercially
reasonable steps to avoid the loss. Seller shall not be liable for any loss
resulting from Seller discontinuing operations related to a position taken by
Buyer for delivery more than ninety (90) days from the date of entering into a
sale without the consent of Seller.
The indemnification in this Section 15 shall survive the termination of this
Agreement.
     16. GOVERNMENTAL ACTION. The parties recognize that the value of the
Products could change as a result of various governmental programs, be they
foreign or domestic. In the event that a significant value change of the
Products as a result of any such governmental program, the Buyer may request
re-negotiation of the contract price for the Products by providing written
notice to the Seller. The Buyer shall be required to demonstrate that the value
of the Products has significantly changed in the market. Should such a change
take place, the parties agree to negotiate, in good faith, a revised sale price
for the Products. If, after a good faith effort, the parties are unable to agree
on a new price within the ninety (90) day period immediately following notice to
the other party, then in such event and notwithstanding the other provisions
hereof, the Buyer may terminate this Agreement upon ninety (90) days’ prior
written notice.
     17. RELATIONSHIP OF PARTIES. This Agreement creates no relationship other
than that of buyer and seller between the parties hereto. Specifically, there is
no agency, partnership, joint venture or other joint or mutual enterprise or
undertaking created hereby. Nothing contained in this Agreement authorizes one
party to act for or on behalf of the other and neither party is entitled to
commissions from the other.
     18. MISCELLANEOUS.
     A. This writing is intended by the parties as a final expression of their
agreement and a complete and exclusive statement of the terms thereof.
     B. No course of prior dealings between the parties and no usage of trade,
except where expressly incorporated by reference, shall be relevant or
admissible to supplement, explain, or vary any of the terms of this Agreement.
     C. Acceptance of, or acquiescence in, a course of performance rendered
under this or any prior agreement shall not be relevant or admissible to
determine the meaning of this Agreement even though the accepting or acquiescing
party has knowledge of the nature or the performance and an opportunity to make
objection.

9



--------------------------------------------------------------------------------



 



     D. No representations, understandings or agreements have been made or
relied upon in the making of this Agreement other than as specifically set forth
herein.
     E. This Agreement can only be modified by a writing signed by all of the
parties or their duly authorized agents.
     F. The paragraph headings herein are for reference purposes only and shall
not in any way affect the meaning or interpretation of this Agreement.
     G. This Agreement shall be construed and performed in accordance with the
laws of the State of Minnesota.
     H. The respective rights, obligations and liabilities of the parties under
this Agreement are not assignable or delegable without the prior written consent
of the other party.
     I. Notice shall be deemed to have been given to the party to whom it is
addressed ninety-six (96) hours after it is deposited in certified U.S. mail,
postage prepaid, return receipt requested, addressed as follows:

         
 
  Buyer:   CHS Inc.
 
      5500 Cenex Drive
 
      Inver Grove Heights, MN. 55077
 
      ATTN: Steve J. Markham
 
       
 
  Seller:   RED TRAIL ENERGY, LLC
 
      5682 HIGHWAY 8 SOUTH
 
      RICHARDTON, ND 58652
 
      ATTN: MICK MILLER

10



--------------------------------------------------------------------------------



 



          IN WITNESS THEREOF, the parties have caused this Agreement to be
executed the day and year first above written.

                  CHS Inc.    
 
           
 
  By:   /s/ Steve Markham
 
   
 
           
 
  Name:   Steve Markham
 
   
 
           
 
  Its:   Merchant    
 
                Red Trail Energy,LLC    
 
           
 
  By:   /s/ Mick J. Miller    
 
           
 
  Name:   MICK J. MILLER
 
   
 
           
 
  Its:   PRESIDENT    

11